Turney, C. J.
Plaintiff in error is convicted of an assault with intent to commit murder in the first degree, and sentenced to fifteen years in the penitentiary.
On his trial in the Circuit Court he offered himself as a witness. The Attorney-General objected, and read a record of his conviction of larceny and judgment of infamy. The Court sustained the objection.
Section 1 of Ch. 79 of the Acts of 1887 pro-*473yid.es “that in the trial of all indictments, 'presentments, and other criminal proceedings in any of the Courts of this State, the party defendant thereto may, at his own request, but not otherwise, be a competent witness to testify therein.”
The statute excepts no class or character of defendants, and the courts can except none.
In Peck v. The State, at this term, in an opinion by Eolkes, J., the authorities sustaining this construction are cited.
Of course the defendant who puts himself before the Court as a witness subjects himself to all the rules and .’tests of credibility, and may be impeached as any other witness. His infamy does not render him incompetent to testify, but the weight and value of his evidence are questions for the jury.
The provision that the defendant shall offer himself before any of his proof is taken is mandatory; and unless pursued, the defendant will not be permitted to testify, as held in an opinion by Judge Snodgrass at the present term. The question thei’e argued does not arise here, as the only objection made is the one already noticed.
The impolicy and, evil results of the statute are matters for the consideration and action of the Legislature alone. So long as statutes are constitutional the Courts must perform their one duty of enforcing them.
The objection was improperly sustained. The judgment is reversed, and cause remanded.